DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2020 has been entered.
3.	Claims 1 and 19-20 have been amended.  Claim 9 has been cancelled.  Claim 21 has been added.  Claims 1-8 and 10- 21 are currently presented in the instant application.
Response to Arguments
3.	Applicant's arguments filed May 27, 2020 have been fully considered but they are not persuasive because Examiner finds the references of Malkin that disclose the amended claim limitations.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1, 5, 7 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 20160093108 A1, hereinafter “Mao”) in view of Malkin et al. (US 20140207880 A1, hereinafter “Malkin”) and further in view of CLEMENT et al. (US 2018/0107839 A1, hereinafter “CLEMENT”).
As to claim 1.  Mao discloses a method comprising: 
presenting, by a processing system, an extended reality environment to a first user, wherein the extended reality environment combines elements of a real world environment surrounding the first user with elements of a virtual world (Mao, see at least par. [0019], “the sharing includes identifying one or more real world objects from a real world scene within a vicinity of the first user and the second user; coordinating positions of the real world objects to specific objects or positions in the virtual environment scene”); 
inferring, by the processing system, a marker to be associated with a second user in the extended reality environment, wherein the marker indicates information about the second user (Mao, see at least par. [0032], “Selection of the second user from the social contacts of the first user is detected, wherein the second user is different from the other users whose user -related information is rendered in the virtual reality space. The selected second user is extended the invitation to join the virtual tour of the geo location”); 
wherein the inferring comprises detecting a connectivity status of the second user, wherein the connectivity status comprises at least one of: a current network connection speed of a network connection of the second user, an application currently loqqed into by the second user or a service currently logged into by the second user; wherein the marker indicates the connectivity status of the second user to the first user in a manner that is visible to, audible to, or tactilely felt by the first user”.  However, Malkin discloses:
wherein the inferring comprises detecting a connectivity status of the second user, wherein the connectivity status comprises at least one of: a current network connection speed of a network connection of the second user, an application currently loqqed into by the second user or a service currently logged into by the second user (Malkin, see at least par. [0033], “the statuses may comprise battery strength, network signal strength, level of activity in other applications, speed and acceleration of user's device, mode of transportation (if any), the number of additional conversations the second user is currently in”), 
wherein the marker indicates the connectivity status of the second user to the first user in a manner that is visible to, audible to, or tactilely felt by the first user (Malkin, see at least par. [0033], “providing graphical, tactile, and/or auditory indications in the first user's client interface of the status of the second user. As described above, the statuses may comprise battery strength, network signal strength, level of activity in other applications, speed and acceleration of user's device”.
wherein the inferring comprises detecting a connectivity status of the second user, wherein the connectivity status comprises at least one of: a current network connection speed of a network connection of the second user, an application currently loqqed into by the second user or a service currently logged into by the second user; wherein the marker indicates the connectivity status of the second user to the first user in a manner that is visible to, audible to, or tactilely felt by the first user”, as suggested by Malkin, in order to “providing a user interface with recipient status information, may comprise detecting an instant message being initiated by a first user's device to a second user's device”, (Malkin, see par. [0003]). 
Mao in view of Malkin does not disclose “modifying, by the processing system, the extended reality environment to incorporate the marker in a manner that is apparent to visible to, audible to, or tactilely felt by the first user”.  However, CLEMENT discloses:
modifying, by the processing system, the extended reality environment to incorporate the marker in a manner that is apparent to visible to, audible to, or tactilely felt by the first user (CLEMENT, see par. [0096], “The user at 720 is shown interacting with the game and is shown speaking, as indicated by shared audio content 722. However, the user 702 may actually be speaking her PIN number as indicated by audio input 724. Audio input 724 is configured as private, as shown by private icon 726. When the user 702 speaks her PIN password "5432277," the system 210 modifies the audio output to be "My bid is . . .”).
modifying, by the processing system, the extended reality environment to incorporate the marker in a manner that is apparent to visible to, audible to, or tactilely felt by the first user”, as suggested by CLEMENT, in order to “modify the display data to obfuscate the display data from users other than the at least one user, where the modification is selected from the group of hiding the display data, scrambling the display data, and modifying the display data. Implementations of the described techniques may include hardware, a method or process, or computer software on a computer-accessible medium.”).
As to claim 5. Mao in view of Malkin and further in view of CLEMENT further discloses wherein the inferring comprises: 
receiving, by the processing system, a request from the first user to associate the marker with the second user (Mao, see par. [0021], “the request to leave includes removing user-related information of the second user from the virtual reality space of the first user”).
As to claim 7. Mao in view of Malkin and further in view of CLEMENT further discloses wherein the inferring comprises: 
receiving, by the processing system, a request from the second user to associate the marker with the second user (Mao, see par. [0021], “sharing includes presenting user -related information associated with the second user within the virtual reality space of the first user and the user -related information associated with the first user within the virtual reality space of the second user.”).
As to claims 19-20, are rejected for the same rationale of claim 1.
As to claim 21, Mao in view of Malkin and further in view of CLEMENT further discloses wherein the marker allows the first user to infer the information about the second user without directly interacting with the second user (Mao, see at least par. [0103], “the first user U1 may invite a second user U2 to join in the virtual tour. In this embodiment, when the second user U2 accepts the invitation, the content from VR space 1 is rendered in the second user U2's HMD. Along with the content, user -related information of the first user U1 is included in the VR space 1 rendered in the second user U2's HMD and the user -related information of the second user U2 is included in the VR space 1 of the first user U1's HMD making it appear that the two users are taking the virtual tour together”).
6.	Claims 2-4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 20160093108 A1, hereinafter “Mao”) in view of Malkin et al. (US 20140207880 A1, hereinafter “Malkin”), further in view of CLEMENT et al. (US 2018/0107839 A1, hereinafter “CLEMENT”) and further in view of Masters (US 2014/0055488 A1, hereinafter “Masters”).
As to claim 2.  Mao in view of Malkin and further in view of CLEMENT does not discloses further discloses “wherein the marker allows the first user to infer the information about the second user without directly interacting with the second user”.  However, Master discloses wherein the marker allows the first user to infer the information about the second user without directly interacting with the second user (Master, see at least par. [0047], “In another embodiment, rather than a user selectable icon, all or a portion of the tag information may be displayed over or adjacent to body 820, without requiring any user interaction (e.g., selection of the icon).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling day of the claimed invention to include Mao in view of Malkin and further in view of CLEMENT, the method comprising: “wherein the marker allows the first user to infer the information about the second user without directly interacting with the second user”, as suggested by Master, in order to “provide a good understanding of several embodiments of the present invention. It will be apparent to one skilled in the art, however, that at least some embodiments of the present invention may be practiced without these specific details. In other instances, well-known components or methods are not described in detail or are presented in simple block diagram format in order to avoid unnecessarily obscuring the present invention”, (Master, see par. [0014]).
As to claim 3.  Mao in view of Malkin, further in view of CLEMENT and further in view of Master further discloses wherein the inferring comprises: 
reviewing, by the processing system, a profile of the second user for the information about the second user (Masters, see at least par. [0047], “rather than a user selectable icon, all or a portion of the tag information may be displayed over or adjacent to body 820, without requiring any user interaction (e.g., selection of the icon).”).
As to claim 4.  Mao in view of Malkin, further in view of CLEMENT and further in view of Master further discloses wherein the inferring comprises: reviewing, by the processing system, data from a source that is external to the extended reality environment for the information about the second user (Masters. See at least par. When selected by the user (e.g., by tapping a touchscreen display), a tag information window 840 may be displayed. The tag information window may display the tag information from repository 600, such as, name, employer, title, contact information, and/or other information”).
As to claim 12.  Mao in view of Malkin, further in view of CLEMENT and further in view of Master further discloses wherein the information about the second user comprises the connectivity status of the second user (Master, see at least par. [0048], “the identification tags 830 and/or tag information windows 840 are updated in real-time or close to real-time as individuals leave or enter the view of augmented reality image 810. For example, if a new individual enters the view, an identification tag 830 may be displayed for the individual in real-time. Similarly, if an individual leaves the view, the corresponding identification tag 830 may be removed.”).
As to claim 18.  Mao in view of Malkin, further in view of CLEMENT and further in view of Master further discloses, further comprising: modifying, by the processing system, the marker to indicate a change in the information about the second user (Masters, see at least par. [0038], “scheduling information may be updated if there is a change made to the individual's calendar, or contact information may be updated if there is a change made to the individual's address book”).
7.	Claims 6, 8, 10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 20160093108 A1, hereinafter “Mao”) in view of Malkin et al. (US 20140207880 A1, hereinafter “Malkin”), further in view of CLEMENT et al. (US 2018/0107839 A1, hereinafter “CLEMENT”) and further in view of Osterhout et al. (US 2012/0194549 A1, hereinafter “Osterhout”).
As to claim 6.  Mao in view of Malkin, further in view of CLEMENT does not discloses “further comprising: learning, by the processing system, an event that triggered the request from the first user; and inferring, by the processing system, an association of the marker with a third user in the extended reality environment, based on the learning”.  However, Osterhout discloses further comprising: learning, by the processing system, an event that triggered the request from the first user (Osterhout, see par. [0561], “the learned behavior and/or actions of a plurality of eyepiece users may be autonomously stored in a collective behavior database, where learned behaviors amongst the plurality of users are available to individual users based on similar conditions. For example, a user may be visiting a city, and waiting for a train on a platform, and the eyepiece of the user accesses the collective behavior database to determine what other users have done while waiting for the train, such as getting directions, searching for points of interest, listening to certain music, looking up the train schedule, contacting the city website for travel information, connecting to social networking sites for entertainment in the area, and the like”); and 
inferring, by the processing system, an association of the marker with a third user in the extended reality environment, based on the learning (Osterhout, see [0561], “the learned behavior may be used to develop preference profiles, recommendations, advertisement targeting, social network contacts, behavior profiles for the user or groups of users, and the like, for/to the user.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling day of the claimed invention to include Mao in view of Malkin and further in view of CLEMENT, a method comprising: “further comprising: learning, by the processing system, an event that triggered the request from the first user; and inferring, by the processing system, an association of the marker with a third user in the extended reality environment, based on the learning”, as suggested by Osterhout, in order to “providing an interactive head-mounted eyepiece including an optical assembly through which a user views a surrounding environment and displayed content, wherein the optical assembly comprises a corrective element that corrects the user's view of the surrounding environment, an integrated processor for handling content for display to the user, and an integrated image source for introducing the content to the optical assembly, viewing the surrounding environment with a black silicon short wave infrared (SWIR) image sensor, controlling scanning of the image sensor through movements and gestures of the user, sending information from the image sensor to a processor of the interactive head-mounted eyepiece, and viewing visual images using the optical assembly, wherein the black silicon short wave infrared (SWIR) sensor provides a night vision capability”, (Osterhout, [0057]).
	As to claim 8.  Mao in view of Malkin, further in view of CLEMENT and further in view of Osterhout further discloses:  receiving, by the processing system, biometric information about the second user from a sensor, wherein the biometric information indicates the information about the second user (Osterhout, see at least par. [0877], “the user may use the eyepiece or other device to gain biometric information of those coming into the port. Such information may provide the user's identity and allow the user to know if the person is a threat or someone of interest”).
As to claim 10.  Mao in view of Malkin, further in view of CLEMENT and further in view of Osterhout further discloses wherein the information about the second user comprises an interest of the second user (Osterhout, see at least par. [0561], “a user may be visiting a city, and waiting for a train on a platform, and the eyepiece of the user accesses the collective behavior database to determine what other users have done while waiting for the train, such as getting directions, searching for points of interest, listening to certain music, looking up the train schedule, contacting the city website for travel information, connecting to social networking sites for entertainment in the area, and the like”).
As to claim 13.  Mao in view of Malkin, further in view of CLEMENT and further in view of Osterhout wherein the information about the second user comprises a behavior of the second user in the extended reality environment (Osterhout, see at least par. [0561], “the learned behavior may be used to develop preference profiles, recommendations, advertisement targeting, social network contacts, behavior profiles for the user or groups of users, and the like, for/to the user.”).
As to claim 14.   Mao in view of Malkin, further in view of CLEMENT and further in view of Osterhout further discloses wherein the marker is a visual marker (Osterhout, see at least par. [0477], “visual marker cues and their associated content for display may be stored in memory on the eyepiece, in an external computer storage facility and imported as needed (such as by geographic location, proximity to a trigger target, command by the user, and the like), generated by a third-party, and the like. In embodiments, the user may wear the interactive head-mounted eyepiece, where the eyepiece includes an optical assembly through which the user views a surrounding environment and displayed content”) to allow the marker to be visible to the first user (Osterhout, see at least par. [0477], “the hand gesture may be a thumb and index finger gesture 3802 from a first user hand, and the virtual keyboard 3804 projected on the palm of the first user hand, and where the user is able to type on the virtual keyboard with a second user hand”).
As to claim 15.  Mao in view of Malkin, further in view of CLEMENT and further in view of Osterhout further discloses wherein the modifying comprises: 
generating, by the processing system, a digital overlay including the marker (Osterhout, see at least par. [0040], “the virtual image generation unit 105 superimposes the generated annotation on the image of the virtual world, and further displays the obtained image. Here, the generated annotation is not limited to a two-dimensional annotation. That is, the virtual image generation unit 105 may generate a three-dimensional annotation and draw the generated annotation by the CG together with the virtual world model stored in the model data storage unit 103.”); and 
superimposing the digital overlay on at least one of the elements of the real world environment (Mao, see at least par. [0151], “provide overlays configured to be placed on other video. For example, these overlays may include a command interface, log in instructions, messages to a game player, images of other game players, video feeds of other game players (e.g., webcam video). In embodiments of Client 1410A including a touch screen interface or a gaze detection interface, the overlay may include a virtual keyboard, joystick, touch pad, and/or the like”).
As to claim 16.  Mao in view of Malkin, further in view of CLEMENT and further in view of Osterhout further discloses wherein the marker is an audible marker (Osterhout, see par. [0447], “a user wearing hearing protection, and the like. In this instance, the eyepiece may provide enhanced 3D audible reproduction. In an example, the wearer may have headphones on, and a gunshot has been fired. In this example, the eyepiece may be able to reproduce the 3D sound profile for the sound of the gunshot”) to allow the marker to be audible to the first user (Osterhout, see at least par. [0617], “an audible alarm to the soldier, a location indicted through a visual indicator on the eyepiece display, and the like”).
As to claim 17.  Mao in view of Malkin, further in view of CLEMENT and further in view of Osterhout further discloses wherein the marker is a tactile marker to allow the marker to be tactilely felt by the first user (Osterhout, see at least par. [0429], “The wearer may then touch the tactile interface in a plurality of ways to be interpreted by the eyepiece as commands, such as by tapping one or multiple times on the interface, by brushing a finger across the interface, by pressing and holding, by pressing more than one interface at a time, and the like”).
8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 20160093108 A1, hereinafter “Mao”) in view of Malkin et al. (US 20140207880 A1, hereinafter “Malkin”), further in view of CLEMENT et al. (US 2018/0107839 A1, hereinafter “CLEMENT”)  further in view of CLEMENT et al. (US 2018/0107839 A1, hereinafter “CLEMENT”) and further in view of Liu et al. (US 2013/0050258 A1, hereinafter “Liu”).
As to claim 11.  Mao in view of Malkin, and further in view of CLEMENT does not discloses “wherein the information about the second user comprises demographic information about the second user”.  However, Liu discloses wherein the information about the second user comprises demographic information about the second user (Liu, see at least par. [0126], “Demographic information of the user such as age, gender, geographic location, hobbies, employment, income and so forth could also be used. In another approach, the candidate data streams are identified from search criteria specified by the user, such as by a voice command, e.g., "search local news channels," or "search baseball scores."”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling day of the claimed invention to include Mao in view of Malkin and further in view of CLEMENT, the method comprising: “wherein the information about the second user comprises demographic information about the second user”, as suggested Liu, in order “organize different streams of digital data which the user consumes by associating these streams with different real-world objects.”, (Liu, see at least [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        

                                                                                                                                                                                                    /KE XIAO/Supervisory Patent Examiner, Art Unit 2612